Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 1 of 70 PageID 567




                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

MCKESSON CORPORATION,

              Plaintiff,                           Case No. 8:20-cv-1720-T-36CPT

vs.

BENZER PHARMACY HOLDING LLC,
RX CARE 14 LLC, FENTON PHARMACY
LLC, WELLCARE PHARMACY SERVICES,
INC., et al.

            Defendants.
________________________________________/

               DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT,
                 AFFIRMATIVE DEFENSES AND COUNTERCLAIM

       Defendants, BENZER PHARMACY HOLDING LLC, a Florida limited liability company,

RX CARE 14 LLC, a North Carolina limited liability company; FENTON PHARMACY LLC, a

Michigan limited liability company, WELLCARE PHARMACY SERVICES, INC., a/k/a Well

Care Pharma Services, Inc., a Florida corporation; BENZER FL 11 LLC, a Florida limited liability

company; BENZER FL 9 LLC, a Florida limited liability company; BENZER FL 12 LLC, a

Florida limited liability company; BENZER LA 1 LLC, a Louisiana limited liability company;

BENZER FL 13 LLC, a Florida limited liability company; BATTLECREEK PHARMACY INC.,

Michigan corporation; PRONTO-MED INC, a Florida corporation; BENZER FL 14 LLC, a

Florida limited liability company; RX CARE OF LADY LAKE, INC., a Florida corporation;

BENZER FL 39, INC. f/k/a BROOKSVILLE DRUGS INC., a Florida corporation; RX CARE

PHARMACY INC., a North Carolina corporation; RX ONE PHARMACY, LLC f/k/a RX PLUS

PHARMACY LLC, a Florida limited liability company; RX CARE 8 LLC, a Louisiana limited

liability company; RX CARE 7 LLC, a Florida limited liability company; BLUE PHARMACY
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 2 of 70 PageID 568




LLC f/k/a HORROCKS PHARMACY LLC, a Michigan limited liability company; BENZER

PHARMACY FL 2 LLC, a Florida limited liability company; RX CARE 12 LLC, a Florida limited

liability company; BLUE WATER PHARMACY LLC, a Michigan limited liability company;

BENZER FL 7 LLC, a Florida limited liability company; BENZER FL 4 LLC, a Florida limited

liability company; BENZER FL 10 LLC, a Florida limited liability company; BENZER FL 15

LLC, a Florida limited liability company; BENZER FL 8 LLC, a Florida limited liability company;

BYRON DRUGS LLC, a Michigan limited liability company; BIO SCRIPT PHARMACY LLC,

a Michigan limited liability company; EDWARDS PHARMACY OF INDIAN ROCKS LLC, a

Florida limited liability company; BENZER FL 17 LLC, a Florida limited liability company;

BENZER TX 3 LLC, a Texas limited liability company; BENZER IA 1 LLC, an Iowa limited

liability company; BENZER AR 1 LLC, an Arkansas limited liability company; BENZER CA 1

LLC, a California limited liability company; BENZER FL 40, INC. f/k/a LEMON BAY DRUGS

NORTH, INC. a Florida corporation; BENZER TN 1 LLC, a Tennessee limited liability company;

RX CARE 13 LLC, a North Carolina limited liability company; RX CARE OF NC LLC, a North

Carolina limited liability company; RX CARE OF LA, INC., a Louisiana corporation; RX CARE

FOUR LLC, a Florida limited liability company; BETTER CARE PHARMACY, LLC, a Virginia

limited liability company; RX CARE 11 LLC a/k/a Rx Care Pharmacy 11, a Florida limited

liability company; BENZER IN 1 LLC, an Indiana limited liability company; SUPREME

PHARMACY & MEDICAL SUPPLIES, LLC, a Maryland limited liability company; BENZER

MS 1 LLC, a Mississippi limited liability company; BENZER OH 1 LLC, an Ohio limited liability

company; BENZER OH 2 LLC, an Ohio limited liability company; BENZER OH 3 LLC, an Ohio

limited liability company; BENZER OH 4 LLC, an Ohio limited liability company; BENZER OH

5 LLC, an Ohio limited liability company; BENZER OH 6 LLC, an Ohio limited liability




                                              2
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 3 of 70 PageID 569




company; BENZER OH 7 LLC, an Ohio limited liability company; BENZER OH 8 LLC, an Ohio

limited liability company; BENZER KY 1 LLC, a Kentucky limited liability Company; BENZER

SC 1 LLC, a South Carolina limited liability company; BENZER OH 12 LLC, an Ohio limited

liability company; BENZER OH 10 LLC, an Ohio limited liability company; BENZER OH 9 LLC,

an Ohio limited liability company; BENZER MO 2 LLC, a Missouri limited liability company;

ALPESH PATEL, individually; MANISH PATEL, individually; HEMA PATEL, individually,

and PADMAJA PATEL, individually, (collectively referred to herein as “Defendants”) files its

Answer to Plaintiff’s Complaint filed by McKesson Corporation (“McKesson”), Legal and

Affirmative Defenses and Counterclaim, state as follows:

                                  JURISDICTION AND VENUE

       1.      This is an action in diversity for damages that exceed $75,000, exclusive of

interests, costs and attorneys’ fees.

       ANSWER:         Defendants admit that Plaintiff has brought the current action for

                       damages but denies the remaining allegations in Paragraph 1.

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest, attorneys’ fees

and costs and the dispute is between citizens of different states.

       ANSWER:         Admitted for jurisdictional purposes only, otherwise denied.

       3.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) and (b)(3) in the U.S. District

Court for the Middle District of Florida, Tampa Division, because a substantial part of the events

or omissions giving rise to the claims in this action occurred in the Middle District and that there

is no district in which an action may otherwise be brought and multiple defendants are subject to

personal jurisdiction before this Court.




                                                  3
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 4 of 70 PageID 570




       ANSWER:         Admitted for venue purposes only, otherwise denied.

                                            PARTIES

       4.      McKesson Corporation is a Delaware corporation with its principal place of

business in the State of Texas.

       ANSWER:         Defendants have insufficient knowledge to form a belief as to the truth

                       of the allegations contained in Paragraph 4 of the Complaint; therefore

                       denied.

       5.      Defendant BENZER PHARMACY HOLDING LLC is a Florida limited liability

company. On information and belief, the members of BENZER PHARMACY HOLDING LLC

are a combination of the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

each of the foregoing individual members of BENZER PHARMACY HOLDING LLC is a citizen

of the State of Florida or the State of Michigan for the diversity purposes.

       ANSWER:         Defendants admit the first sentence of Paragraph 5 of the Complaint

                       and that Manish Patel and Alpesh Patel are members of Benzer

                       Pharmacy Holding, LLC but deny the remainder of the allegations

                       contained in Paragraph 5 of the Complaint.

       6.      Defendant RX CARE 14 LLC is a North Carolina limited liability company. On

information and belief, the members of RX CARE 14 LLC are a combination of BENZER

PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii)

Siddharth V. Patel and each of the foregoing individuals and the members of BENZER




                                                 4
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 5 of 70 PageID 571




PHARMACY HOLDING LLC are citizens of the State of Florida or the State of Michigan for the

diversity purposes.

       ANSWER:         Defendants admit the first sentence of Paragraph 6 of the Complaint

                       and that that Benzer Pharmacy Holding, LLC is a member of RX Care

                       14, LLC but deny the remainder of the allegations contained in

                       Paragraph 6 of the Complaint.

       7.      Defendant FENTON PHARMACY LLC is a Michigan limited liability company.

On information and belief, the members of FENTON PHARMACY LLC are a combination of

BENZER PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii)

Manish Patel; iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel;

or vii) Siddharth V. Patel and each of the foregoing individuals and the members of BENZER

PHARMACY HOLDING LLC are citizens of the State of Florida or the State of Michigan for the

diversity purposes.

       ANSWER:         Defendants admit the first sentence of Paragraph 7 of the Complaint

                       and that Benzer Pharmacy Holding, LLC is a member of FENTON

                       PHARMACY LLC but deny the remainder of the allegations contained

                       in Paragraph 7 of the Complaint.

       8.      Defendant WELLCARE PHARMACY SERVICES, INC., a/k/a Well Care Pharma

Services, Inc. is a Florida corporation with its principal place of business in the State of Florida.

       ANSWER:         Defendants admit the allegations contained in Paragraph 8 of the

                       Complaint.




                                                  5
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 6 of 70 PageID 572




       9.      Defendant BENZER FL 11 LLC is a Florida limited liability company. On

information and belief, the members of BENZER FL 11 LLC are a combination of BENZER

PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

purposes.

       ANSWER:         Defendants admit the first sentence of Paragraph 9 of the Complaint

                       and that Benzer Pharmacy Holding, LLC is a member of BENZER FL

                       11 LLC but deny the remainder of the allegations contained in

                       Paragraph 9 of the Complaint.

       10.     Defendant BENZER FL 9 LLC is a Florida limited liability company. On

information and belief, the members of BENZER FL 9 LLC are a combination of BENZER

PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

purposes.

       ANSWER:         Defendants admit the first sentence of Paragraph 10 of the Complaint

                       and that Benzer Pharmacy Holding, LLC is a member of BENZER FL

                       9 LLC but deny the remainder of the allegations contained in

                       Paragraph 10 of the Complaint.




                                                 6
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 7 of 70 PageID 573




       11.     Defendant BENZER FL 12 LLC is a Florida limited liability company. On

information and belief, the members of BENZER FL 12 LLC are a combination of BENZER

PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

purposes.

       ANSWER:         Defendants admit the first sentence of Paragraph 11 of the Complaint

                       and that Benzer Pharmacy Holding, LLC is a member BENZER FL 12

                       LLC but deny the remainder of the allegations contained in Paragraph

                       11 of the Complaint.

       12.     Defendant BENZER LA 1 LLC is a Louisiana limited liability company. On

information and belief, the members of BENZER LA 1 LLC are a combination of BENZER

PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

purposes.

       ANSWER:         Defendants admit the first sentence of Paragraph 12 of the Complaint

                       and that Benzer Pharmacy Holding, LLC is a member of BENZER LA

                       1 LLC but deny the remainder of the allegations contained in

                       Paragraph 12 of the Complaint.




                                                 7
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 8 of 70 PageID 574




       13.     Defendant BENZER FL 13 LLC is a Florida limited liability company. On

information and belief, the members of BENZER FL 13 LLC are a combination of BENZER

PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

purposes.

       ANSWER:         Defendants admit the first sentence of Paragraph 13 of the Complaint

                       and that Benzer Pharmacy Holding, LLC is a member of BENZER FL

                       13 LLC but deny the remainder of the allegations contained in

                       Paragraph 13 of the Complaint.

       14.     Defendant BATTLECREEK PHARMACY INC. is a Michigan corporation with

its principal place of business in the State of Florida.

       ANSWER:         Defendants admit the allegations contained in Paragraph 14 of the

                       Complaint.

       15.     Defendant PRONTO-MED INC is a Florida corporation with its principal place of

business in the State of Florida.

       ANSWER:         Defendants admit the allegations contained in Paragraph 15 of the

                       Complaint.

       16.     Defendant BENZER FL 14 LLC is a Florida limited liability company. On

information and belief, the members of BENZER FL 14 LLC are a combination of BENZER

PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth




                                                   8
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 9 of 70 PageID 575




V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

purposes.

       ANSWER:         Defendants admit the first sentence of Paragraph 16 of the Complaint

                       and that Benzer Pharmacy Holding, LLC is a member of BENZER FL

                       14 LLC but deny the remainder of the allegations contained in

                       Paragraph 16 of the Complaint.

       17.     Defendant RX CARE OF LADY LAKE, INC. is a Florida corporation with its

principal place of business in the State of Florida.

       ANSWER:         Defendants admit the allegations contained in Paragraph 17 of the

                       Complaint.

       18.     Defendant BENZER FL 39, Inc. f/k/a Brooksville Drugs, Inc. is a Florida

corporation with its principal place of business in the State of Florida.

       ANSWER:         Defendants admit the allegations contained in Paragraph 18 of the

                       Complaint.

       19.     Defendant RX CARE PHARMACY INC. is a North Carolina corporation with its

principal place of business in the State of North Carolina.

       ANSWER:         Defendants admit the allegations contained in Paragraph 19 of the

                       Complaint.

       20.     Defendant RX ONE PHARMACY, LLC f/k/a RX PLUS PHARMACY LLC is a

Florida limited liability company. On information and belief, the members of RX ONE

PHARMACY, LLC f/k/a RX PLUS PHARMACY LLC are a combination of BENZER

PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;




                                                  9
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 10 of 70 PageID 576




 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 20 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of RX ONE

                        PHARMACY, LLC f/k/a RX PLUS PHARMACY LLC but deny the

                        remainder of the allegations contained in Paragraph 20 of the

                        Complaint.

        21.     Defendant RX CARE 8 LLC is a Louisiana limited liability company. On

 information and belief, the members of RX CARE 8 LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 21 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of RX CARE 8

                        LLC but deny the remainder of the allegations contained in Paragraph

                        21 of the Complaint.

        22. Defendant RX CARE 7 LLC is a Florida limited liability company. On information

 and belief, the members of RX CARE 7 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;




                                                 10
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 11 of 70 PageID 577




 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 22 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of RX CARE 7

                        LLC but deny the remainder of the allegations contained in Paragraph

                        22 of the Complaint.

        23. Defendant BLUE PHARMACY LLC f/k/a HORROCKS PHARMACY, LLC is a

 Michigan limited liability company. On information and belief, the members of BLUE

 PHARMACY, LLC f/k/a HORROCKS PHARMACY, LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 23 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BLUE

                        PHARMACY LLC f/k/a HORROCKS PHARMACY, LLC but deny

                        the remainder of the allegations contained in Paragraph 23 of the

                        Complaint.

        24. Defendant BENZER PHARMACY FL 2 LLC is a Florida limited liability company.

 On information and belief, the members of BENZER PHARMACY FL 2 LLC are a combination

 of BENZER PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii)




                                                  11
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 12 of 70 PageID 578




 Manish Patel; iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel;

 or vii) Siddharth V. Patel and each of the foregoing individuals and the members of BENZER

 PHARMACY HOLDING LLC are citizens of the State of Florida or the State of Michigan for the

 diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 24 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER

                        PHARMACY FL 2 LLC but deny the remainder of the allegations

                        contained in Paragraph 24 of the Complaint.

        25. Defendant RX CARE 12 LLC is a Florida limited liability company. On information

 and belief, the members of RX CARE 12 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 25 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of RX CARE 12

                        LLC but deny the remainder of the allegations contained in Paragraph

                        25 of the Complaint.

        26. Defendant BLUE WATER PHARMACY LLC is a Michigan limited liability

 company. On information and belief, the members of BLUE WATER PHARMACY LLC are a

 combination of BENZER PHARMACY HOLDING LLC and the following individuals: i) Alpesh

 Patel; ii) Manish Patel; iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna

 D. Patel; or vii) Siddharth V. Patel and each of the foregoing individuals and the members of




                                                  12
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 13 of 70 PageID 579




 BENZER PHARMACY HOLDING LLC are citizens of the State of Florida or the State of

 Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 26 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BLUE

                        WATER PHARMACY LLC but deny the remainder of the allegations

                        contained in Paragraph 26 of the Complaint.

        27. Defendant BENZER FL 7 LLC is a Florida limited liability company. On information

 and belief, the members of BENZER FL 7 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 27 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER FL

                        7 LLC but deny the remainder of the allegations contained in

                        Paragraph 27 of the Complaint.

        28. Defendant BENZER FL 4 LLC is a Florida limited liability company. On information

 and belief, the members of BENZER FL 4 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.




                                                  13
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 14 of 70 PageID 580




        ANSWER:         Defendants admit the first sentence of Paragraph 28 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER FL

                        4 LLC but deny the remainder of the allegations contained in

                        Paragraph 28 of the Complaint.

        29. Defendant BENZER FL 10 LLC is a Florida limited liability company. On information

 and belief, the members of BENZER FL 10 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 29 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER FL

                        10 LLC but deny the remainder of the allegations contained in

                        Paragraph 29 of the Complaint.

        30. Defendant BENZER FL 15 LLC is a Florida limited liability company. On information

 and belief, the members of BENZER FL 15 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 30 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER FL




                                                  14
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 15 of 70 PageID 581




                        15 LLC but deny the remainder of the allegations contained in

                        Paragraph 30 of the Complaint.

        31. Defendant BENZER FL 8 LLC is a Florida limited liability company. On information

 and belief, the members of BENZER FL 8 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 31 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER FL

                        8 LLC but deny the remainder of the allegations contained in

                        Paragraph 31 of the Complaint.

        32. Defendant BYRON DRUGS LLC is a Michigan limited liability company. On

 information and belief, the members of BYRON DRUGS LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 32 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BYRON

                        DRUGS LLC but deny the remainder of the allegations contained in

                        Paragraph 32 of the Complaint.




                                                  15
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 16 of 70 PageID 582




        33. Defendant BIO SCRIPT PHARMACY LLC is a Michigan limited liability company.

 On information and belief, the members of BIO SCRIPT PHARMACY LLC are a combination of

 BENZER PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii)

 Manish Patel; iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel;

 or vii) Siddharth V. Patel and each of the foregoing individuals and the members of BENZER

 PHARMACY HOLDING LLC are citizens of the State of Florida or the State of Michigan for the

 diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 33 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BIO SCRIPT

                        PHARMACY LLC but deny the remainder of the allegations contained

                        in Paragraph 33 of the Complaint.

        34. Defendant EDWARDS PHARMACY OF INDIAN ROCKS LLC is a Florida limited

 liability company. On information and belief, the members of EDWARDS PHARMACY OF

 INDIAN ROCKS LLC are a combination of BENZER PHARMACY HOLDING LLC and the

 following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel; iv) Padamaja Patel; v)

 Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and each of the foregoing

 individuals and the members of BENZER PHARMACY HOLDING LLC are citizens of the State

 of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 34 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of EDWARDS

                        PHARMACY OF INDIAN ROCKS LLC but deny the remainder of

                        the allegations contained in Paragraph 34 of the Complaint.




                                                 16
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 17 of 70 PageID 583




        35. Defendant BENZER FL 17 LLC is a Florida limited liability company. On information

 and belief, the members of BENZER FL 17 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 35 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER FL

                        17 LLC but deny the remainder of the allegations contained in

                        Paragraph 35 of the Complaint.

        36. Defendant BENZER TX 3 LLC is a Texas limited liability company. On information

 and belief, the members of BENZER TX 3 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 36 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER TX

                        3 LLC but deny the remainder of the allegations contained in

                        Paragraph 36 of the Complaint.

        37. Defendant BENZER IA 1 LLC is an Iowa limited liability company. On information

 and belief, the members of BENZER IA 1 LLC are citizens of the State of Florida and the State of

 Michigan for the purposes of diversity.




                                                  17
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 18 of 70 PageID 584




        ANSWER:         Defendants admit the first sentence of Paragraph 37 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER IA

                        1 LLC but deny the remainder of the allegations in Paragraph 37.

        38. Defendant BENZER AR 1 LLC is an Arkansas limited liability company. On

 information and belief, the members of BENZER AR 1 LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 38 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER AR

                        1 LLC but deny the remainder of the allegations contained in

                        Paragraph 38 of the Complaint.

        39. Defendant BENZER CA 1 LLC is a California limited liability company. On

 information and belief, the members of BENZER CA 1 LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.




                                                 18
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 19 of 70 PageID 585




        ANSWER:         Defendants admit the first sentence of Paragraph 39 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER CA

                        1 LLC but deny the remainder of the allegations contained in

                        Paragraph 39 of the Complaint.

        40. Defendant BENZER FL 40, INC. f/k/a LEMON BAY DRUGS NORTH, INC. is a

 Florida corporation with its principal place of business in the State of Florida.

        ANSWER:         Defendants admit the first sentence of Paragraph 40 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member BENZER FL

                        40, INC. f/k/a LEMON BAY DRUGS NORTH, INC. but deny the

                        remainder of the allegations contained in Paragraph 40 of the

                        Complaint.

        41. Defendant BENZER TN 1 LLC is a Tennessee limited liability company. On

 information and belief, the members of BENZER TN 1 LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 41 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member BENZER TN 1

                        LLC but deny the remainder of the allegations contained in Paragraph

                        41 of the Complaint.




                                                  19
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 20 of 70 PageID 586




        42. Defendant RX CARE 13 LLC is a North Carolina limited liability company. On

 information and belief, the members of RX CARE 13 LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 42 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of RX Care 13,

                        LLC but deny the remainder of the allegations contained in Paragraph

                        42 of the Complaint.

        43. Defendant RX CARE OF NC LLC is a North Carolina limited liability company. On

 information and belief, the members of RX CARE OF NC LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 43 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of RX CARE

                        OF NC LLC but deny the remainder of the allegations contained in

                        Paragraph 43 of the Complaint.




                                                 20
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 21 of 70 PageID 587




        44. Defendant RX CARE OF LA, INC. is a Louisiana corporation with its principal place

 of business in the State of Louisiana.

        ANSWER:         Defendants admit the allegations contained in Paragraph 44 of the

                        Complaint.

        45. Defendant RX CARE FOUR LLC is a Florida limited liability company. On

 information and belief, the members of RX CARE FOUR LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 45 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of RX CARE

                        FOUR LLC but deny the remainder of the allegations contained in

                        Paragraph 45 of the Complaint.

        46. Defendant BETTER CARE PHARMACY, LLC is a Virginia limited liability

 company. On information and belief, the members of BETTER CARE PHARMACY, LLC are a

 combination of BENZER PHARMACY HOLDING LLC and the following individuals: i) Alpesh

 Patel; ii) Manish Patel; iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna

 D. Patel; or vii) Siddharth V. Patel and each of the foregoing individuals and the members of

 BENZER PHARMACY HOLDING LLC are citizens of the State of Florida or the State of

 Michigan for the diversity purposes.




                                                 21
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 22 of 70 PageID 588




        ANSWER:         Defendants admit the first sentence of Paragraph 46 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BETTER

                        CARE PHARMACY, LLC but deny the remainder of the allegations

                        contained in Paragraph 46 of the Complaint.

        47. Defendant RX CARE 11 LLC a/k/a Rx Care Pharmacy 11, is a Florida limited liability

 company. On information and belief, the members of RX CARE 11 LLC are a combination of

 BENZER PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii)

 Manish Patel; iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel;

 or vii) Siddharth V. Patel and each of the foregoing individuals and the members of BENZER

 PHARMACY HOLDING LLC are citizens of the State of Florida or the State of Michigan for the

 diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 47 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member RX CARE 11

                        LLC a/k/a Rx Care Pharmacy 11 but deny the remainder of the

                        allegations contained in Paragraph 47 of the Complaint.

        48. Defendant BENZER IN 1 LLC is an Indiana limited liability company. On information

 and belief, the members of BENZER IN 1 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.




                                                  22
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 23 of 70 PageID 589




        ANSWER:         Defendants admit the first sentence of Paragraph 48 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER IN

                        1 LLC but deny the remainder of the allegations contained in

                        Paragraph 48 of the Complaint.

        49. Defendant SUPREME PHARMACY & MEDICAL SUPPLIES, LLC is a Maryland

 limited liability company. On information and belief, the members of SUPREME PHARMACY

 & MEDICAL SUPPLIES, LLC are a combination of BENZER PHARMACY HOLDING LLC

 and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel; iv) Padamaja

 Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and each of the

 foregoing individuals and the members of BENZER PHARMACY HOLDING LLC are citizens

 of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 49 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of SUPREME

                        PHARMACY & MEDICAL SUPPLIES, LLC but deny the remainder

                        of the allegations contained in Paragraph 49 of the Complaint.

        50. Defendant BENZER MS 1 LLC is a Mississippi limited liability company. On

 information and belief, the members of BENZER MS 1 LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.




                                                  23
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 24 of 70 PageID 590




        ANSWER:         Defendants admit the first sentence of Paragraph 50 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER MS

                        1 LLC but deny the remainder of the allegations contained in

                        Paragraph 50 of the Complaint.

        51. Defendant BENZER OH 1 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 1 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 51 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER OH

                        1 LLC but deny the remainder of the allegations contained in

                        Paragraph 51 of the Complaint.

        52. Defendant BENZER OH 2 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 2 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 52 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER OH




                                                  24
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 25 of 70 PageID 591




                        2 LLC but deny the remainder of the allegations contained in

                        Paragraph 52 of the Complaint.

        53. Defendant BENZER OH 3 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 3 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 53 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER OH

                        3 LLC but deny the remainder of the allegations contained in

                        Paragraph 53 of the Complaint.

        54. Defendant BENZER OH 4 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 4 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 54 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER OH

                        4 LLC but deny the remainder of the allegations contained in

                        Paragraph 54 of the Complaint.




                                                  25
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 26 of 70 PageID 592




        55. Defendant BENZER OH 5 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 5 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 55 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER OH

                        5 LLC but deny the remainder of the allegations contained in

                        Paragraph 55 of the Complaint.

        56. Defendant BENZER OH 6 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 6 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 56 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER OH

                        6 LLC but deny the remainder of the allegations contained in

                        Paragraph 56 of the Complaint.

        57. Defendant BENZER OH 7 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 7 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;




                                                  26
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 27 of 70 PageID 593




 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 57 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER OH

                        7 LLC but deny the remainder of the allegations contained in

                        Paragraph 57 of the Complaint.

        58. Defendant BENZER OH 8 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 8 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 58 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member BENZER OH 8

                        LLC but deny the remainder of the allegations contained in Paragraph

                        58 of the Complaint.

        59. Defendant BENZER KY 1 LLC is a Kentucky limited liability company. On

 information and belief, the members of BENZER KY 1 LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY




                                                  27
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 28 of 70 PageID 594




 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 59 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member BENZER KY 1

                        LLC but deny the remainder of the allegations contained in Paragraph

                        59 of the Complaint.

        60. Defendant BENZER SC 1 LLC is a South Carolina limited liability company. On

 information and belief, the members of BENZER SC 1 LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 60 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member BENZER SC 1

                        LLC but deny the remainder of the allegations contained in Paragraph

                        60 of the Complaint.

        61. Defendant BENZER OH 12 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 12 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.




                                                  28
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 29 of 70 PageID 595




        ANSWER:         Defendants admit the first sentence of Paragraph 61 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member BENZER OH

                        12 LLC but deny the remainder of the allegations contained in

                        Paragraph 61 of the Complaint.

        62. Defendant BENZER OH 10 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 10 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 62 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER OH

                        10 LLC but deny the remainder of the allegations contained in

                        Paragraph 62 of the Complaint.

        63. Defendant BENZER OH 9 LLC is an Ohio limited liability company. On information

 and belief, the members of BENZER OH 9 LLC are a combination of BENZER PHARMACY

 HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

 iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

 each of the foregoing individuals and the members of BENZER PHARMACY HOLDING LLC

 are citizens of the State of Florida or the State of Michigan for the diversity purposes.

        ANSWER:         Defendants admit the first sentence of Paragraph 63 of the Complaint

                        and that Benzer Pharmacy Holding, LLC is a member of BENZER OH




                                                  29
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 30 of 70 PageID 596




                         9 LLC but deny the remainder of the allegations contained in

                         Paragraph 63 of the Complaint.

         64. Defendant BENZER MO 2 LLC is a Missouri limited liability company. On

 information and belief, the members of BENZER MO 2 LLC are a combination of BENZER

 PHARMACY HOLDING LLC and the following individuals: i) Alpesh Patel; ii) Manish Patel;

 iii) Hema Patel; iv) Padamaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth

 V. Patel and each of the foregoing individuals and the members of BENZER PHARMACY

 HOLDING LLC are citizens of the State of Florida or the State of Michigan for the diversity

 purposes.

         ANSWER:         Defendants admit the first sentence of Paragraph 64 of the Complaint

                         and that Benzer Pharmacy Holding, LLC is a member of BENZER MO

                         2 LLC but deny the remainder of the allegations contained in

                         Paragraph 64 of the Complaint.

         65. Defendant ALPESH PATEL is a natural person domiciled in Florida and is, and was

 at all times material hereto, sui juris.

         ANSWER:         Defendants admit that Alpesh Patel is a natural person domiciled in

                         Florida. The remainder of Paragraph 65 of the Complaint is a legal

                         conclusion to which no response is required. To the extent any facts

                         are alleged, they are denied.

         66. Defendant MANISH PATEL is a natural person domiciled in Michigan and is, and was

 at all times material hereto, sui juris.

         ANSWER:         Defendants admit that Manish Patel is a natural person domiciled in

                         Michigan. The remainder of Paragraph 66 of the Complaint is a legal




                                                 30
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 31 of 70 PageID 597




                         conclusion to which no response is required. To the extent any facts

                         are alleged, they are denied.

         67. Defendant HEMA PATEL is a natural person domiciled in Michigan and is, and was

 at all times material hereto, sui juris.

         ANSWER:         Defendants admit that Hema Patel is a natural person domiciled in

                         Michigan. The remainder of Paragraph 67 of the Complaint is a legal

                         conclusion to which no response is required. To the extent any facts

                         are alleged, they are denied.

         68. Defendant PADMAJA PATEL is a natural person domiciled in Florida and is, and was

 at all times material hereto, sui juris.

         ANSWER:         Defendants admit that Padmaja Patel is a natural person domiciled in

                         Florida. The remainder of Paragraph 68 of the Complaint is a legal

                         conclusion to which no response is required. To the extent any facts

                         are alleged, they are denied.

                                       BACKGROUND FACTS

         69. Benzer Pharmacy Holding LLC, is located Tampa, Florida, and, together with its

 subsidiaries and affiliates, operates an independent pharmacy chain.

         ANSWER:         Defendants admit the allegations contained in Paragraph 69 of the

                         Complaint.

         70. Through this network, Benzer Pharmacy Holding LLC and its affiliates and subsidiaries

 sell prescription and over-the-counter drugs in both physical pharmacies and through online refill

 services.




                                                 31
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 32 of 70 PageID 598




        ANSWER:         Defendants admit the allegations contained in Paragraph 70 of the

                        Complaint.

        71. Benzer Pharmacy Holding LLC arranges for the acquisition of prescription drugs from

 various distributors for the pharmacy network.

        ANSWER: Defendants admit the allegations contained in Paragraph 71 of the

 Complaint.

        72. As part of negotiating the acquisition of prescription drugs, Benzer Pharmacy Holding

 LLC negotiates global pricing for its subsidiaries and affiliates in the pharmacy network and enters

 into supply agreements with prescription distributors.

        ANSWER:         Defendants admit the allegations contained in Paragraph 72 of the

                        Complaint.

        73. As part of the negotiating supply agreements with prescription drug distributors, Benzer

 Pharmacy Holding LLC establishes customer relationships for the pharmacy network participants.

        ANSWER:         Defendants admit the allegations contained in Paragraph 73 of the

                        Complaint.

        74. In addition, as part of facilitating the supply of prescription drugs for the pharmacy

 network participants, Benzer Pharmacy Holding LLC provides assurances of payment to the

 prescription drug distributors, guarantying the payment of its affiliates and subsidiaries obligations

 to the prescription drugs for the pharmacy network participants.

        ANSWER:         Defendants admit the allegations contained in Paragraph 74 of the

                        Complaint.




                                                  32
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 33 of 70 PageID 599




 Supply Agreement

        75. On or about June 29, 2017, Rx Care 14 LLC, Fenton Pharmacy LLC, Wellcare

 Pharmacy Services, Inc., Benzer FL 11 LLC; Benzer FL 9 LLC; Benzer FL 12 LLC; Benzer LA

 1 LLC; Benzer FL 13 LLC; Battlecreek Pharmacy Inc., Pronto-Med Inc., Benzer FL 14 LLC, Rx

 Care of Lady Lake, Inc., Benzer FL 39, Inc. f/k/a Brooksville Drugs, Inc., Rx Care Pharmacy Inc.,

 Rx One Pharmacy LLC f/k/a Rx Plus Pharmacy LLC, Rx Care 8 LLC, Rx Care 7 LLC, Blue

 Pharmacy LLC f/k/a Horricks Pharmacy, LLC, Benzer Pharmacy FL 2 LLC, Rx Care 12 LLC,

 Blue Water Pharmacy LLC, Benzer FL 7 LLC, Benzer FL 4 LLC, Benzer FL 10 LLC, Benzer FL

 15 LLC, Benzer FL 8 LLC, Byron Drugs LLC, Bio Script Pharmacy LLC, Edwards Pharmacy of

 Indian Rocks LLC, Benzer FL 17 LLC, Benzer TX 3 LLC, Benzer IA 1 LLC, Benzer AR 1 LLC,

 Benzer CA 1 LLC, Benzer FL 40, INC., f/k/a Lemon Bay Drugs North, Inc., Benzer TN 1 LLC,

 Rx Care 13 LLC, Rx Care of NC LLC, Rx Care of La, Inc., Rx Care Four LLC, Better Care

 Pharmacy, LLC and Rx Care 11 LLC a/k/a Rx Care Pharmacy 11 (the “Initial Supply Agreement

 Defendants”) and other entities executed the Supply Agreement (“Initial Supply Agreement”) with

 McKesson. The Initial Supply Agreement is a confidential document that McKesson believes is in

 the possession of all parties to this lawsuit. If required to be filed in this action, McKesson will

 seek to file the Initial Supply Agreement under seal.

        ANSWER:         Defendants admit that they are parties to the Initial Supply Agreement

                        Defendants and that the Initial Supply Agreement was executed the on

                        June 29, 2017 but deny the remaining allegations of paragraph 75.

        76. Benzer Pharmacy Holding LLC joined the Initial Supply Agreement Defendants and

 McKesson in executing the Initial Supply Agreement for the purpose of binding Benzer Pharmacy

 Holding LLC to certain rebate provisions in the Initial Supply Agreement.




                                                 33
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 34 of 70 PageID 600




        ANSWER:         Defendants admit the allegations contained in Paragraph 76.

        77. On or about December 12, 2017, the parties executed a First Amendment to Supply

 Agreement modifying certain terms of the Initial Supply Agreement. The First Amendment to

 Supply Agreement is a confidential document that McKesson believes is in the possession of all

 parties to this lawsuit. If required to be filed in this action, McKesson will seek to file the First

 Amendment to Supply Agreement under seal.

        ANSWER:         Defendants admit that they are parties to a First Amended to Supply

                        Agreement that modifies certain terms of the Initial Supply Agreement

                        but deny that December 12, 2017 is when all parties executed the First

                        Amendment to Supply Agreement and all remaining allegations in

                        paragraph 77.

        78. Subsequent to the execution of the Initial Supply Agreement and First Amendment to

 Supply Agreement, Benzer IN 1 LLC, Supreme Pharmacy & Medical Supplies, LLC, Benzer MS

 1 LLC, Benzer OH 1 LLC, Benzer OH 2 LLC, Benzer OH 3 LLC, Benzer OH 4 LLC, Benzer OH

 5 LLC, Benzer OH 6 LLC, Benzer OH 7 LLC, Benzer OH 8 LLC, Benzer KY 1 LLC, Benzer SC

 1 LLC, Benzer OH 12 LLC, Benzer OH 10 LLC, Benzer OH 9 LLC and Benzer MO 2 LLC

 (collectively, the “Joinder Defendants”) executed and delivered to McKesson certain joinders to

 the Supply Agreement through which each of the Joinder Defendants agreed to be become parties

 to the Supply Agreement. The Initial Supply Agreement Defendants and the Joinder Defendants

 shall be collectively referenced hereafter as the Supply Agreement Defendants. Collectively, the

 Initial Supply Agreement, the First Amendment to Supply Agreement and Joinders shall be

 collectively referenced herein as the “Supply Agreement”.




                                                  34
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 35 of 70 PageID 601




        ANSWER:        Defendants admit that the Joinder Defendants executed joinders to the

                       Supply Agreement and that , the Joinders speak for themselves but

                       deny the remaining allegations in paragraph 78.

        79. Pursuant to the Supply Agreement, each of the Supply Agreement Defendants are

 entitled to purchase goods from McKesson upon certain terms and are obligated to timely pay for

 the goods in accordance with the terms of the Supply Agreement.

        ANSWER:        Defendants admit that the Supply Agreement speaks for itself but deny

                       the remaining allegations in paragraph 79.

        80. Additionally, pursuant to paragraph 21 of the Supply Agreement, the Supply

 Agreement Defendants are jointly and severally liable for the purchases of one another.

        ANSWER:        Defendants admit that the Supply Agreement speaks for itself but deny

                       the remaining allegations in paragraph 80.

        81. As of July 1, 2020, the Supply Agreement Defendants purchased goods from

 McKesson pursuant to the Supply Agreement for which they jointly and severally owe McKesson

 the aggregate sum of Six Million Three Hundred Ninety-Three Thousand Four Hundred Ninety-

 Nine Dollars and Twenty-Three Cents ($6,393,499.23), plus contractual late charges at an annual

 rate of eighteen percent (18%) per annum which continue to accrue. As of July 1, 2020, the Supply

 Agreement Defendants owe late charges totaling Six Hundred and Thirty-Four Thousand Seven

 Hundred and Thirty Dollars and Twenty-One Cents ($634,730.21).

        ANSWER:        Defendants deny the allegations contained in Paragraph 81 of the

                       Complaint.

        82. Upon the shipment of goods, McKesson rendered to each of the Supply Agreement

 Defendants accounts statement setting forth the total sum owed to McKesson, which amounts




                                                35
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 36 of 70 PageID 602




 continue to accrue charges by virtue of their past due status. The account statement documents are

 voluminous and contain confidential information. McKesson believes the account statements and

 other evidence of the purchase of pharmaceutical products by the Supply Agreement Defendants

 are either in the possession of all parties to this lawsuit or available to those parties. If required to

 be filed in this action, McKesson will seek to file the account statements under seal.

         ANSWER:         Defendants deny the allegations contained in Paragraph 82 of the

                         Complaint.

         83. McKesson has retained the services of certain attorneys with respect to this matter

 including the undersigned counsel and is obligated to pay its attorneys a reasonable fee and their

 costs for their services rendered in connection with this action.

         ANSWER:         Defendants deny the allegations in paragraph 83.

                                                 Count I

                 (Breach of Supply Agreement – Supply Agreement Defendants)

         84. This is an action for breach of agreement, the damages for which exceed $75,000,

 exclusive of interest, costs and attorneys’ fees.

         ANSWER:         Defendants admit that Plaintiff has brought the current action for

                         damages but deny any remaining allegations in Paragraph 84.

                         Additionally, Defendants affirmatively assert entitlement to attorney’s

                         fees when it prevails in this action pursuant to section 54.105(7), Florida

                         Statutes.

         85. The allegations set forth in paragraphs 1 through 83 are realleged as if fully set forth in

 this Count.




                                                     36
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 37 of 70 PageID 603




        ANSWER:         Defendants restate their answers to Paragraphs 1 through 83 as if fully

                        set forth herein.

        86. The Supply Agreement Defendants breached the Supply Agreement by failing to pay

 amounts when due which constituted a default under the terms of the Supply Agreement.

        ANSWER:         Defendants deny the allegations contained in Paragraph 86 of the

                        Complaint.

        87. As a result of the Supply Agreement Defendants’ default, as of July 1, 2020, the Supply

 Agreement Defendants owe McKesson, jointly and severally, $7,028,229.44, together with

 interest, late charges and attorneys’ fees and other costs and expenses that continue to accrue.

        ANSWER:         Defendants deny the allegations contained in Paragraph 87 of the

                        Complaint. Additionally, Defendants affirmatively assert entitlement

                        to attorney’s fees when it prevails in this action pursuant to section

                        54.105(7), Florida Statutes.

        88. On or about December 3, 2019, McKesson made demand for payment of the amounts

 due to McKesson. A true and correct copy of the demand letter from McKesson’s counsel is

 annexed hereto as Exhibit A.

        ANSWER:         Defendants admit that McKesson sent a demand letter dated December

                        3, 2019 but deny the amount claimed therein and any remining

                        allegations in paragraph 88.

        89. Although demand has been made upon the Supply Agreement Defendants for payment

 thereof, the Supply Agreement Defendants failed and refused to pay the same.

        ANSWER:         Defendants deny the allegations contained in Paragraph 89 of the

                        Complaint.




                                                 37
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 38 of 70 PageID 604




        90. Because of the Supply Agreement Defendants’ default on its obligation arising from

 the Supply Agreement, it has become necessary for McKesson to collect the balance due arising

 from the Supply Agreement Defendants through its undersigned attorneys, and McKesson has

 agreed to pay them a reasonable fee for their services herein.

        ANSWER:         Defendants deny the allegations contained in Paragraph 90 of the

                        Complaint.

        91. Pursuant to the terms of the Supply Agreement, McKesson is entitled to be reimbursed

 by the Supply Agreement Defendants for such fees for their services.

        ANSWER:         Defendants admit that the Supply Agreement speaks for itself but deny

                        McKesson’s entitled to fees and all remaining allegations in paragraph

                        91.

        92. All conditions precedent to relief demanded herein have been performed, waived or

 have occurred.

        ANSWER:         Defendants deny the allegations contained in Paragraph 92 of the

                        Complaint.

                                               Count II

           (Breach of Benzer Blanket Guaranty – Benzer Pharmacy Holding LLC)

        93. This is an action for breach of a guaranty, the damages for which exceed $75,000.00,

 exclusive of interest, costs and attorneys’ fees.

        ANSWER:         Defendant admits that Plaintiff has brought the current action for

                        damages but deny any remaining allegations in Paragraph 93.

        94. The allegations set forth in paragraphs 1 through 83 are realleged as if fully set forth in

 this Count.




                                                     38
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 39 of 70 PageID 605




        ANSWER:        Defendant restates its answers to Paragraphs 1 through 83 as if fully

                       set forth herein.

        95. In conjunction with the negotiation of Supply Agreement with McKesson, on or about

 July 3, 2019, Benzer Pharmacy Holding LLC executed and delivered to McKesson a Guaranty

 through which Benzer Pharmacy Holding LLC guaranteed the unconditional repayment of the

 obligations to McKesson for numerous affiliated entities (the “Benzer Blanket Guaranty”). A true

 and correct copy of the Benzer Blanket Guaranty is attached hereto as Exhibit B.

        ANSWER:        Defendant admits that Benzer Pharmacy Holding LLC executed the

                       Benzer Blanket Guaranty and that the Benzer Blanket Guaranty

                       speaks for itself but deny the remaining allegations in paragraph 95.

        96. Pursuant to the terms of the Benzer Blanket Guaranty, Benzer Pharmacy Holding LLC

 unconditionally guaranteed timely payment and performance of obligations of the affiliates listed

 on the Benzer Blanket Guaranty to McKesson.

        ANSWER:        Defendant admits that the Benzer Blanket Guaranty speaks for itself

                       but deny the remaining allegations of paragraph 96.

        97. The numerous affiliated entities for whom Benzer Pharmacy Holding LLC guaranteed

 payment of obligations include virtually all of the Supply Agreement Defendants.

        ANSWER:        Defendant admits that the Benzer Blanket Guaranty speaks for itself

                       but deny the remaining allegations of paragraph 97.

        98. Pursuant to paragraph 21 of the Supply Agreement, each of the Supply Agreement

 Defendants are jointly and severally liable for the purchases of one another.

        ANSWER:        Defendant admits that the Supply Agreement speaks for itself but deny

                       the remaining allegations of paragraph 98.




                                                 39
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 40 of 70 PageID 606




        99. Benzer Pharmacy Holding LLC has not revoked the Benzer Blanket Guaranty.

        ANSWER:         Paragraph 99 of the Complaint is a legal conclusion to which no

                        response is required. To the extent any facts are alleged, they are

                        denied.

        100. By virtue of its execution of the Benzer Blanket Guaranty, Benzer Pharmacy Holding

 LLC became liable for the obligations of the affiliates listed in the Benzer Blanket Guaranty.

        ANSWER:         Paragraph 100 of the Complaint is a legal conclusion to which no

                        response is required. To the extent any facts are alleged, they are

                        denied.

        101. The Supply Agreement Defendants breached the Supply Agreement by failing to pay

 amounts when due which constituted a default under the terms of the Supply Agreement.

        ANSWER:         Defendant denies the allegations contained in Paragraph 101 of the

                        Complaint.

        102. As a result of the Supply Agreement Defendants’ default, as of July 1, 2020, the

 Supply Agreement Defendants owe McKesson, jointly and severally, $7,028,229.44, together with

 interest, finance charges, attorneys’ fees and other costs and expenses that continue to accrue.

        ANSWER:         Defendant denies the allegations contained in Paragraph 102 of the

                        Complaint.

        103. Pursuant to the terms of the Benzer Blanket Guaranty, Benzer Pharmacy Holding LLC

 unconditionally guaranteed timely payment and performance of the Supply Agreement

 Defendants’ obligations to McKesson.




                                                 40
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 41 of 70 PageID 607




        ANSWER:        Paragraph 103 of the Complaint is a legal conclusion to which no

                       response is required. To the extent any facts are alleged, they are

                       denied.

        104. Due to the default of the Supply Agreement Defendants, McKesson demanded

 payment from Benzer Pharmacy Holding LLC of such amounts by letter dated December 3, 2019.

 By copy of this letter, McKesson made demand upon Benzer Pharmacy Holding LLC arising from

 its guaranty of the obligation of the Supply Agreement Defendants. A true and correct copy of the

 letter is annexed hereto as Exhibit A.

        ANSWER:        Defendant admits that McKesson sent a demand letter dated December

                       3, 2019 but deny the amount claimed therein and any remaining

                       allegations in paragraph 104.

        105. Although demand has been made, Benzer Pharmacy Holding LLC has failed and

 refused to pay the amounts due to McKesson pursuant to the Benzer Blanket Guaranty, as a

 guarantor of the Supply Agreement Defendants’ obligation.

        ANSWER:        Defendant denies the allegations contained in Paragraph 105 of the

                       Complaint.

        106. Because of Defendant Benzer Pharmacy Holding LLC’s default on its obligations

 arising from the Benzer Blanket Guaranty, it has become necessary for McKesson to collect the

 balance due arising from Benzer Blanket Guaranty through its undersigned attorneys, and

 McKesson has agreed to pay its attorneys a reasonable fee for their services herein.

        ANSWER:        Defendant denies the allegations contained in Paragraph 106 of the

                       Complaint.




                                                 41
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 42 of 70 PageID 608




         107. Pursuant to the terms of the Benzer Blanket Guaranty and the Supply Agreement,

 McKesson is entitled to be reimbursed by Defendant Benzer Pharmacy Holding LLC for such fees

 for their services.

         ANSWER:        Defendant denies the allegations contained in Paragraph 107 of the

                        Complaint.

         108. All conditions precedent to relief demanded herein have been performed, waived or

 have occurred.

         ANSWER:        Defendant denies the allegations contained in Paragraph 108 of the

                        Complaint.

                                              Count III

                                (Breach of Guaranty –Alpesh Patel)

         109. This is an action for breach of a guaranty, the damages for which exceed $75,000.00,

 exclusive of interest, costs and attorneys’ fees.

         ANSWER:        Defendant admits that Plaintiff has brought the current action for

                        damages but deny all remaining allegations in Paragraph 109.

         110. The allegations set forth in paragraphs 1 through 83 are realleged as if fully set forth

 in this Count.

         ANSWER:        Defendant restates its answers to Paragraphs 1 through 83 as if fully

                        set forth herein.

         111. On or about February 14, 2014, Alpesh Patel executed an Individual Guaranty that

 constituted an unconditional, continuing guaranty of Defendant Rx Care 14 LLC’s obligation to

 McKesson (the “Alpesh Patel Rx Care 14 LLC Guaranty”). A true and correct copy of the Alpesh

 Patel Rx Care 14 LLC is annexed hereto as Exhibit C.




                                                     42
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 43 of 70 PageID 609




        ANSWER:        Defendant admits that Alpesh Patel executed the Alpesh Patel Rx Care

                       14 LLC Guaranty and that the Alpesh Patel Rx Care 14 LLC Guaranty

                       speaks for itself but deny any remaining allegations in paragraph 111.

        112. Pursuant to the terms of the Alpesh Patel Rx Care 14 LLC Guaranty, Alpesh Patel

 unconditionally guaranteed timely payment and performance of Defendant Rx Care 14 LLC’s

 obligations to McKesson.

        ANSWER:        Defendant admits that the Alpesh Patel Rx Care 14 LLC Guaranty

                       speaks for itself but deny the remaining allegations in paragraph 112.

        113. Alpesh Patel has not revoked the Alpesh Patel Rx Care 14 LLC Guaranty.

        ANSWER:        Paragraph 113 of the Complaint is a legal conclusion to which no

                       response is required. To the extent any facts are alleged, they are

                       denied.

        114. Pursuant to paragraph 21 of the Supply Agreement, each of the Supply Agreement

 Defendants, which include Defendant Rx Care 14 LLC, are jointly and severally liable for the

 purchases of one another.

        ANSWER:        Defendant admits that the Supply Agreement speaks for itself but deny

                       the remaining allegations in paragraph 114.

        115. The Supply Agreement Defendants breached the Supply Agreement by failing to pay

 amounts when due which constituted a default under the terms of the Supply Agreement.

        ANSWER:        Defendant denies the allegations contained in Paragraph 115 of the

                       Complaint.

        116. As a result of the Supply Agreement Defendants’ default, and in particular, Rx Care

 14 LLC’s default, as of July 1, 2020, the Supply Agreement Defendants, which include Rx Care




                                               43
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 44 of 70 PageID 610




 14 LLC owe McKesson, jointly and severally, $7,028,229.44, together with interest, late charges

 and attorneys’ fees and other costs and expenses that continue to accrue.

        ANSWER:         Defendant denies the allegations contained in Paragraph 116 of the

                        Complaint.

        117. Due to the default by the Supply Agreement Defendants, which include Rx Care 14

 LLC, McKesson demanded payment of such amounts by letter dated December 3, 2019. A true

 and correct copy of the letter is annexed hereto as Exhibit A.

        ANSWER:         Defendant admits that McKesson sent a demand letter dated December

                        3, 2019 but denies the amount claimed therein and any remining

                        allegations in paragraph 117.

        118. Although demand has been made, Alpesh Patel has failed and refused to pay the

 amounts due to McKesson pursuant to the Alpesh Patel Rx Care 14 LLC Guaranty, as a guarantor

 of Defendant Rx Care 14 LLC’s obligation.

        ANSWER:         Defendant denies the allegations contained in Paragraph 105 of the

                        Complaint.

        119. Because of Defendant Rx Care 14 LLC’s default on their obligations arising from the

 Supply Agreement, it has become necessary for McKesson to collect the balance due arising from

 Alpesh Patel through its attorneys, and McKesson has agreed to pay its attorneys a reasonable fee

 and costs for their services herein.

        ANSWER:         Defendant denies the allegations contained in Paragraph 119 of the

                        Complaint.




                                                 44
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 45 of 70 PageID 611




         120. Pursuant to the terms of the Alpesh Patel Rx Care 14 LLC Guaranty and the Supply

 Agreement, McKesson is entitled to be reimbursed by Defendant Alpesh Patel for such fees for

 their services.

         ANSWER:        Defendant denies the allegations contained in Paragraph 120 of the

                        Complaint.

         121. All conditions precedent to relief demanded herein have been performed, waived or

 have occurred.

         ANSWER:        Defendant denies the allegations contained in Paragraph 121 of the

                        Complaint.

                                               Count IV

                              (Breach of Guaranty -- Padmaja Patel)

         122. This is an action for breach of a guaranty, the damages for which exceed $75,000.00,

 exclusive of interest, costs and attorneys’ fees.

         ANSWER:        Defendant admits that Plaintiff has brought the current action for

                        damages but denies all remaining allegations in Paragraph 122.

         123. The allegations set forth in paragraphs 1 through 83 are realleged as if fully set forth

 in this Count.

         ANSWER:        Defendant restates its answers to Paragraphs 1 through 83 as if fully

                        set forth herein.

         124. On or about February 14, 2014, Padmaja Patel executed an Individual Guaranty that

 constituted an unconditional, continuing guaranty of Defendant Rx Care 14 LLC’s obligation to

 McKesson (the “Padmaja Patel Rx Care 14 LLC Guaranty”). A true and correct copy of the

 Padmaja Patel Rx Care 14 LLC is annexed hereto as Exhibit D.




                                                     45
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 46 of 70 PageID 612




        ANSWER:        Defendant admits that Padmaja Patel executed the Padmaja Patel Rx

                       Care 14 LLC Guaranty and that the Padmaja Patel Rx Care 14 LLC

                       Guaranty speaks for itself but denies the remaining allegations in

                       paragraph 124.

        125. Pursuant to the terms of the Padmaja Patel Rx Care 14 LLC Guaranty, Padmaja Patel

 unconditionally guaranteed timely payment and performance of Defendant Rx Care 14 LLC’s

 obligations to McKesson.

        ANSWER:        Defendant admits that the Padmaja Patel Rx Care 14 LLC Guaranty

                       speaks for itself but denies the remaining allegations in paragraph 125.

        126. Padmaja Patel has not revoked the Padmaja Patel Rx Care 14 LLC Guaranty.

        ANSWER:        Paragraph 126 of the Complaint is a legal conclusion to which no

                       response is required. To the extent any facts are alleged, they are

                       denied.

        127. Pursuant to paragraph 21 of the Supply Agreement, each of the Supply Agreement

 Defendants, which include Defendant Rx Care 14 LLC, are jointly and severally liable for the

 purchases of one another.

        ANSWER:        Defendant admits that the Supply Agreement speaks for itself but deny

                       the remaining allegations in paragraph 127.

        128. The Supply Agreement Defendants breached the Supply Agreement by failing to pay

 amounts when due which constituted a default under the terms of the Supply Agreement.

        ANSWER:        Defendant denies the allegations contained in Paragraph 128 of the

                       Complaint.




                                               46
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 47 of 70 PageID 613




         129. As a result of the Supply Agreement Defendants’ default, and in particular, Rx Care

 14 LLC’s default, as of July 1, 2020, the Supply Agreement Defendants, which include Rx Care

 14 LLC owe McKesson, jointly and severally, $7,028,229.44, together with interest, late charges,

 attorneys’ fees and other costs and expenses that continue to accrue.

         ANSWER:         Defendant denies the allegations contained in Paragraph 129 of the

                         Complaint.

         130. Due to the default by the Supply Agreement Defendants, which include Rx Care 14

 LLC, McKesson demanded payment from Padmaja Patel of such amounts by letter dated February

 11, 2020. A true and correct copy of the letter is annexed hereto as Exhibit E.

         ANSWER:         Defendant admits that McKesson sent a demand letter dated February

                         11, 2019 but deny the amount claimed therein and any remining

                         allegations in the paragraph.

         131. Although demand has been made, Padmaja Patel has failed and refused to pay the

 amounts due to McKesson pursuant to the Padmaja Patel Rx Care 14 LLC Guaranty, as a guarantor

 of Defendant Rx Care 14 LLC’s obligation.

         ANSWER:         Defendant denies the allegations contained in Paragraph 131 of the

                         Complaint.

         132. Because of Defendant Rx Care 14 LLC’s default on its obligations arising from the

 Supply Agreement, it has become necessary for McKesson to collect the balance due arising from

 Padmaja Patel through its attorneys, and McKesson has agreed to pay them reasonable fees and

 costs for their services herein.

         ANSWER:         Defendant denies the allegations contained in Paragraph 132 of the

                         Complaint.




                                                 47
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 48 of 70 PageID 614




         133. Pursuant to the terms of the Padmaja Patel Rx Care 14 LLC Guaranty and the Supply

 Agreement, McKesson is entitled to be reimbursed by Defendant Padmaja Patel for such fees for

 their services.

         ANSWER:        Defendant denies the allegations contained in Paragraph 133 of the

                        Complaint.

         134. All conditions precedent to relief demanded herein have been performed, waived or

 have occurred.

         ANSWER:        Defendant denies the allegations contained in Paragraph 134 of the

                        Complaint.

                                               Count V

                               (Breach of Guaranty -- Manish Patel)

         135. This is an action for breach of a guaranty, the damages for which exceed $75,000.00,

 exclusive of interest, costs and attorneys’ fees.

         ANSWER:        Defendant admits that Plaintiff has brought the current action for

                        damages but denies all remaining allegations in Paragraph 135.

         136. The allegations set forth in paragraphs 1 through 83 are realleged as if fully set forth

 in this Count.

         ANSWER:        Defendant restates its answers to Paragraphs 1 through 83 as if fully

                        set forth herein.

         137. On or about December 8, 2015, Manish Patel executed an Individual Guaranty that

 constituted an unconditional, continuing guaranty of Defendant Benzer FL 7 LLC’s obligation to

 McKesson (the “Manish Patel Benzer FL 7 LLC Guaranty”). A true and correct copy of the Manish

 Patel Benzer FL 7 LLC is annexed hereto as Exhibit F.




                                                     48
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 49 of 70 PageID 615




        ANSWER:        Defendant admits that Manish Patel executed the Manish Patel Benzer

                       FL 7 LLC Guaranty and that the Manish Patel Benzer FL 7 LLC

                       Guaranty speaks for itself but denies the remaining allegations in

                       paragraph 137.

        138. Pursuant to the terms of the Manish Patel Benzer FL 7 LLC Guaranty, Manish Patel

 unconditionally guaranteed timely payment and performance of Defendant Benzer FL 7 LLC’s

 obligations to McKesson.

        ANSWER:        Defendant admits that the Manish Patel Benzer FL 7 LLC Guaranty

                       speaks for itself but denies the remaining allegations in paragraph 138.

        139. Manish Patel has not revoked the Manish Patel Benzer FL 7 LLC Guaranty.

        ANSWER:        Paragraph 139 of the Complaint is a legal conclusion to which no

                       response is required. To the extent any facts are alleged, they are

                       denied.

        140. Pursuant to paragraph 21 of the Supply Agreement, each of the Supply Agreement

 Defendants, which include Defendant Benzer FL 7 LLC, are jointly and severally liable for the

 purchases of one another.

        ANSWER:        Defendant admits that the Supply Agreement speaks for itself but

                       denies the remaining allegations in paragraph 140.

        141. The Supply Agreement Defendants breached the Supply Agreement by failing to pay

 amounts when due which constituted a default under the terms of the Supply Agreement.

        ANSWER:        Defendant denies the allegations contained in Paragraph 141 of the

                       Complaint.




                                               49
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 50 of 70 PageID 616




         142. As a result of the Supply Agreement Defendants’ default, and in particular, Benzer

 FL 7 LLC’s default, as of July 1, 2020, the Supply Agreement Defendants, which include Benzer

 FL 7 LLC owe McKesson, jointly and severally, $7,028,229.44, together with interest, late

 charges, attorneys’ fees and other costs and expenses that continue to accrue.

         ANSWER:         Defendant denies the allegations contained in Paragraph 142 of the

                         Complaint.

         143. Due to the default by the Supply Agreement Defendants, which include Benzer FL 7

 LLC, McKesson demanded payment from Benzer Pharmacy Holding, LLC and its Corporate

 Affiliates, Manish Patel, and Manish Patel of such amounts by letter dated December 3, 2019. A

 true and correct copy of the demand letter is annexed hereto as Exhibit A.

         ANSWER:         Defendant admits that McKesson sent a demand letter dated December

                         3, 2019 but denies the amount claimed therein and any remining

                         allegations in the paragraph.

         144. Although demand has been made, Manish Patel has failed and refused to pay the

 amounts due to McKesson pursuant to the Manish Patel Benzer FL 7 LLC Guaranty, as a guarantor

 of Defendant Benzer FL 7 LLC’s obligation.

         ANSWER:         Defendant denies the allegations contained in Paragraph 144 of the

                         Complaint.

         145. Because of Defendant Benzer FL 7 LLC’s default on its obligations arising from the

 Supply Agreement, it has become necessary for McKesson to collect the balance due arising from

 Manish Patel through its attorneys, and McKesson has agreed to pay them reasonable fees and

 costs for their services herein.




                                                 50
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 51 of 70 PageID 617




         ANSWER:        Defendant denies the allegations contained in Paragraph 145 of the

                        Complaint.

         146. Pursuant to the terms of the Manish Patel Benzer FL 7 LLC Guaranty and the Supply

 Agreement, McKesson is entitled to be reimbursed by Defendant Manish Patel for such fees for

 their services.

         ANSWER:        Defendant denies the allegations contained in Paragraph 146 of the

                        Complaint.

         147. All conditions precedent to relief demanded herein have been performed, waived or

 have occurred.

         ANSWER:        Defendant denies the allegations contained in Paragraph 147 of the

                        Complaint.

                                               Count VI

                                (Breach of Guaranty –Hema Patel)

         148. This is an action for breach of a guaranty, the damages for which exceed $75,000.00,

 exclusive of interest, costs and attorneys’ fees.

         ANSWER:        Defendant admits that Plaintiff has brought the current action for

                        damages but denies all remaining allegations in Paragraph 148.

         149. The allegations set forth in paragraphs 1 through 83 are realleged as if fully set forth

 in this Count.

         ANSWER:        Defendant restates their answers to Paragraphs 1 through 83 as if fully

                        set forth herein.

         150. On or about December 8, 2015, Hema Patel executed an Individual Guaranty that

 constituted an unconditional, continuing guaranty of Defendant Benzer FL 7 LLC’s obligation to




                                                     51
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 52 of 70 PageID 618




 McKesson (the “Hema Patel Benzer FL 7 LLC Guaranty”). A true and correct copy of the Hema

 Patel Benzer FL 7 LLC is annexed hereto as Exhibit G.

        ANSWER:        Defendant admits that Hema Patel executed the Hema Patel Benzer FL

                       7 LLC Guaranty and that the Hema Patel Benzer FL 7 LLC Guaranty

                       speaks for itself but denies the remaining allegations in paragraph 150.

        151. Pursuant to the terms of the Hema Patel Benzer FL 7 LLC Guaranty, Hema Patel

 unconditionally guaranteed timely payment and performance of Defendant Benzer FL 7 LLC’s

 obligations to McKesson.

        ANSWER:        Defendant admits that the Hema Patel Benzer FL 7 LLC Guaranty

                       speaks for itself but denies the remaining allegations in paragraph 151.

        152. Hema Patel has not revoked the Hema Patel Benzer FL 7 LLC Guaranty.

        ANSWER:        Paragraph 152 of the Complaint is a legal conclusion to which no

                       response is required. To the extent any facts are alleged, they are

                       denied.

        153. Pursuant to paragraph 21 of the Supply Agreement, each of the Supply Agreement

 Defendants, which include Defendant Benzer FL 7 LLC, are jointly and severally liable for the

 purchases of one another.

        ANSWER:        Defendant admits that the Supply Agreement speaks for itself but

                       denies the remaining allegations in paragraph 153.

        154. The Supply Agreement Defendants breached the Supply Agreement by failing to pay

 amounts when due which constituted a default under the terms of the Supply Agreement.

        ANSWER:        Defendant denies the allegations contained in Paragraph 154 of the

                       Complaint.




                                               52
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 53 of 70 PageID 619




         155. As a result of the Supply Agreement Defendants’ default, and in particular, Benzer

 FL 7 LLC’s default, as of July 1, 2020, the Supply Agreement Defendants, which include Benzer

 FL 7 LLC owe McKesson, jointly and severally, $7,028,229.44, together with interest, late

 charges, attorneys’ fees and other costs and expenses that continue to accrue.

         ANSWER:         Defendant denies the allegations contained in Paragraph 155 of the

                         Complaint.

         156. Due to the default by the Supply Agreement Defendants, which include Benzer FL 7

 LLC, McKesson demanded payment from Hema Patel of such amounts by letter dated February

 11, 2020. A true and correct copy of the demand letter is annexed hereto as Exhibit D.

         ANSWER:         Defendant admits that McKesson sent a demand letter dated February

                         11, 2020 but denies the amount claimed therein and any remining

                         allegations in paragraph 156.

         157. Although demand has been made, Hema Patel has failed and refused to pay the

 amounts due to McKesson pursuant to the Hema Patel Benzer FL 7 LLC Guaranty, as a guarantor

 of Defendant Benzer FL 7 LLC’s obligation.

         ANSWER:         Defendant denies the allegations contained in Paragraph 157 of the

                         Complaint.

         158. Because of Defendant Benzer FL 7 LLC’s default on their obligations arising from

 the Supply Agreement, it has become necessary for McKesson to collect the balance due arising

 from Hema Patel through its attorneys, and McKesson has agreed to pay them reasonable fees and

 costs for their services herein.

         ANSWER:         Defendant denies the allegations contained in Paragraph 158 of the

                         Complaint.




                                                 53
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 54 of 70 PageID 620




         159. Pursuant to the terms of the Hema Patel Benzer FL 7 LLC Guaranty and the Supply

 Agreement, McKesson is entitled to be reimbursed by Defendant Hema Patel for such fees for

 their services.

         ANSWER:          Defendant denies the allegations contained in Paragraph 159 of the

                          Complaint.

         160. All conditions precedent to relief demanded herein have been performed or have

 occurred.

         ANSWER:          Defendant denies the allegations contained in Paragraph 160 of the

                          Complaint.

                                            JURY DEMAND

         Defendants demand a jury for all issues so triable.

                             LEGAL AND AFFIRMATIVE DEFENSES

         1.        Plaintiff’s causes of action are barred because it breached the contract at issue.

         2.        To the extent that Plaintiff is entitled to any damages, Defendants are entitled to a

 set off for damages suffered by them as a result of Plaintiff’s conduct.

         3.        Defendants reserve the right to add additional defenses as the basis for same

 becomes known.

         4.        Counts II, III, IV, V, and VI must fail for failure of adequate consideration.

                                          COUNTER-CLAIM

         Defendants/Counter-Plaintiffs BENZER PHARMACY HOLDING LLC, RX CARE 14

 LLC, FENTON PHARMACY LLC, WELLCARE PHARMACY SERVICES, INC. a/k/a Well

 Care Pharma Services, Inc., BENZER FL 11 LLC, BENZER FL 9 LLC, BENZER FL 12 LLC,

 BENZER LA 1 LLC, BENZER FL 13 LLC, BATTLECREEK PHARMACY INC., PRONTO-




                                                     54
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 55 of 70 PageID 621




 MED INC, BENZER FL 14 LLC, RX CARE OF LADY LAKE, INC., BENZER FL 39, INC.

 f/k/a BROOKSVILLE DRUGS INC., RX CARE PHARMACY INC., RX ONE PHARMACY,

 LLC f/k/a RX PLUS PHARMACY LLC, RX CARE 8 LLC, RX CARE 7 LLC, BLUE

 PHARMACY LLC f/k/a HORROCKS PHARMACY LLC, BENZER PHARMACY FL 2 LLC,

 RX CARE 12 LLC, BLUE WATER PHARMACY LLC, BENZER FL 7 LLC, BENZER FL 4

 LLC, BENZER FL 10 LLC, BENZER FL 15 LLC, BENZER FL 8 LLC, BYRON DRUGS LLC,

 BIO SCRIPT PHARMACY LLC, EDWARDS PHARMACY OF INDIAN ROCKS LLC,

 BENZER FL 17 LLC, BENZER TX 3 LLC, BENZER IA 1 LLC, BENZER AR 1 LLC, BENZER

 CA 1 LLC, BENZER FL 40, INC. f/k/a LEMON BAY DRUGS NORTH, INC., BENZER TN 1

 LLC, RX CARE 13 LLC, RX CARE OF NC LLC, RX CARE OF LA, INC., RX CARE FOUR

 LLC, BETTER CARE PHARMACY, LLC, RX CARE 11 LLC a/k/a Rx Care Pharmacy 11,

 BENZER IN 1 LLC, SUPREME PHARMACY & MEDICAL SUPPLIES, LLC, BENZER MS 1

 LLC, BENZER OH 1 LLC, BENZER OH 2 LLC, BENZER OH 3 LLC, BENZER OH 4 LLC,

 BENZER OH 5 LLC, BENZER OH 6 LLC, BENZER OH 7 LLC, BENZER OH 8 LLC, BENZER

 KY 1 LLC, BENZER SC 1 LLC, BENZER OH 12 LLC, BENZER OH 10 LLC, BENZER OH 9

 LLC, BENZER MO 2 LLC, (the “Benzer Parties”), through their undersigned counsel, and sue the

 Plaintiff/Counter-Defendant, McKesson Corporation (“McKesson”), and allege as follows:

                                      INTRODUCTION

        1.     This counterclaim is brought to redress significant financial harm caused by

 McKesson to the Benzer Parties.



                                          PARTIES

        2.     The Benzer Parties operate pharmacies throughout the United States.




                                              55
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 56 of 70 PageID 622




        3.      McKesson is, among other things, a supplier of pharmaceutical goods to

 pharmacies. On information and belief, McKesson is a Delaware corporation with its principal

 place of business in Texas.

        4.      Counter-Defendants, other than Benzer Pharmacy Holding, LLC (“Benzer

 Holding”), are all wholly-owned by Benzer Holding. Benzer Holding is wholly owned by Manish

 Patel, a natural person domiciled in Michigan, and Alpesh Patel, a natural person domiciled in

 Florida.

                                     Jurisdiction and Venue

        5.      This Court has jurisdiction over this claim pursuant to 28 U.S.C. § 1367(a).

        6.      Venue in this Court is proper under 28 U.S.C. § 1391(b)(1),(2) and (3).

                                   FACTUAL STATEMENT

 The Supply Agreement

        7.      In June 2017, certain of the Benzer Parties and McKesson entered into that certain

 Supply Agreement (as amended, the “Supply Agreement”). The remaining Benzer Parties joined

 the Supply Agreement by executing joinders thereto. McKesson contends that the Supply

 Agreement and related amendments and joinders are confidential documents and, therefore, copies

 of these documents are not attached hereto.

        8.      Although the Supply Agreement was executed in 2017, McKesson and the Benzer

 Parties had a long history of working together, with McKesson supplying products to the Benzer

 Parties since 2010.

        9.      Subsequent to the execution of the Supply Agreement, the Benzer Parties utilized

 McKesson as their primary supplier of pharmaceuticals. As the Benzer Parties own and operate




                                                56
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 57 of 70 PageID 623




 pharmacies, the supply of pharmaceuticals is critical to their operation and ability to attract and

 retain customers.

         10.    As set forth in the Supply Agreement, the Base Payment Terms were that invoices

 from McKesson to the Benzer Parties would be from Saturday through Friday and would be

 “payable Friday of the 3rd following week.” See, the Supply Agreement, p. 1.

         11.    As the Benzer Parties were purchasing significant amounts of product from

 McKesson, the Base Payment Terms had a significant impact on the Benzer Parties and their cash

 flow.

         12.    The Supply Agreement carried significant penalties for any late payments. Section

 9 of the Supply Agreement provides that “[a]ny payments made after their due date will incur a

 two percent (2%) (or the maximum allowed by law, if lower) increase in the price of the

 Merchandise.” Furthermore, “[a] 1% service charge (or the maximum allowed by law, if lower)

 will be imposed semi-monthly on all balances delinquent more than fifteen (15) days.”

         13.    The Supply Agreement also provides that, “McKesson reserves the right, in its

 discretion, (a) to adjust pricing to the term that most closely matches Customer’s demonstrated

 payment history, (b) to change payment terms (including requiring same day payment or cash on

 delivery via EFT or ACH) or (c) limit total credit, if (i) McKesson concludes that there has been a

 material adverse change in Customer’s financial condition or an unsatisfactory payment

 performance; or (ii) Customer ceases to meet McKesson’s credit requirements or McKesson

 determines that Customer is likely to cease meeting such requirements.”          See, the Supply

 Agreement, Section 9.

 McKesson Breaches the Supply Agreement and Interferes with the Benzer Parties’ Business




                                                 57
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 58 of 70 PageID 624




        14.     The Supply Agreement was set to expire in November 2019. Beginning in early

 2019, McKesson began taking steps to limit the Benzer Parties from pursuing alternative suppliers

 and to interference with the Benzer Parties and their business.

        15.     McKesson attempted to prevent the Benzer Parties from using a competing

 supplier, and McKesson sent a letter to that supplier for the sole purpose of persuading the supplier

 that it was at risk of a claim from McKesson if it did business with the Benzer Parties.

        16.     McKesson also began arbitrarily changing the terms of the Supply Agreement and

 its established course of conduct with the Benzer Parties. In February 2019, McKesson changed

 its policy so that, if one of the Benzer Parties failed to make any payment on time, it put the

 accounts of all of the Benzer Parties on hold.

        17.     After the Benzer Parties informed McKesson that they would not be renewing the

 Supply Agreement in the spring of 2019, McKesson, began increasing its interference with the

 Benzer Parties and their business. In July 2019, McKesson demanded that payments under the

 Supply Agreement be made on the Tuesday of the third week following the date of the invoice, as

 opposed to the Friday date to which the parties agreed. McKesson gave the Benzer Parties only

 one week prior notice of this change.

        18.     In August 2019, McKesson limited the total amount of outstanding purchases by

 the Benzer Parties to $12,000,000. Purchases had previously been unlimited.

        19.     McKesson’s change in the payment terms and credit limit had a significant impact

 on the Benzer Parties’ cash flow and operations. By limiting the amount of product that the Benzer

 Parties could order, the Benzer Parties were not able to meet all of their customers’ needs, thereby

 resulting in a significant loss in revenue. McKesson also began charging late fees to the Benzer




                                                  58
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 59 of 70 PageID 625




 Parties based on the newly-imposed payment deadlines. In other words, if the Benzer Parties paid

 in accordance with the terms of the Supply Agreement, McKesson would still impose a late charge.

        20.     McKesson contends that certain conditions occurred such that it was permissible

 for it to change the payment dates and terms pursuant to Section 9 of the Supply Agreement. No

 such conditions have occurred, and despite McKesson’s claims, it had no right to change the

 payment dates and terms.

        21.     At the same time as it was unilaterally changing the terms of the Supply Agreement

 to create issues for the Benzer Parties, McKesson began demanding repayment of loans, despite

 such loans not being due, and having only recently been made. The Benzer Parties sought to obtain

 a line of credit in order to address their outstanding loans with McKesson. The Benzer Parties, in

 fact, were able to secure a line of credit in the amount of $7.5 million, however, McKesson then

 refused to subordinate its position in the Benzer Parties’ accounts receivable, resulting in the lender

 being unwilling to close the financing transaction.

        22.     In and around June 2019, the Benzer Parties were in discussions with a potential

 purchaser, even signing a letter of intent. McKesson, however, disparaged the Benzer Parties to

 this potential acquirer, thereby causing the acquirer to lose interest in the transaction and cease

 negotiations with the Benzer Parties. McKesson, in fact, informed the Benzer Parties that it wanted

 input into any funding source used by the Benzer Parties and demanded to see the terms of any

 potential acquisition or loan.

        23.     The Benzer Parties have incurred significant damages as a result of McKesson’s

 conduct. The Benzer Parties have also been forced to pay inappropriate late charges, and have lost

 the use of its funds, due to McKesson’s requirements regarding the timing of payments that were

 contrary to the terms of the Agreement.




                                                   59
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 60 of 70 PageID 626




                             COUNT I – BREACH OF CONTRACT

            24.   The Benzer Parties incorporates, adopts and re-alleges as though fully set forth

 herein, each and every allegation in Paragraphs 1 through 23, above.

            25.   The Supply Agreement is a valid contract between McKesson and the Benzer

 Parties.

            26.   McKesson materially breached the Supply Agreement by, as set forth herein,

 changing the payment dates and terms to which the parties had agreed.

            27.   The Benzer Parties have been damaged as a result of McKesson’s breach of the

 Supply Agreement.

            WHEREFORE, BENZER PHARMACY HOLDING LLC, RX CARE 14 LLC, FENTON

 PHARMACY LLC, WELLCARE PHARMACY SERVICES, INC. a/k/a Well Care Pharma

 Services, Inc., BENZER FL 11 LLC, BENZER FL 9 LLC, BENZER FL 12 LLC, BENZER LA 1

 LLC, BENZER FL 13 LLC, BATTLECREEK PHARMACY INC., PRONTO-MED INC,

 BENZER FL 14 LLC, RX CARE OF LADY LAKE, INC., BENZER FL 39, INC. f/k/a

 BROOKSVILLE DRUGS INC., RX CARE PHARMACY INC., RX ONE PHARMACY, LLC

 f/k/a RX PLUS PHARMACY LLC, RX CARE 8 LLC, RX CARE 7 LLC, BLUE PHARMACY

 LLC f/k/a HORROCKS PHARMACY LLC, BENZER PHARMACY FL 2 LLC, RX CARE 12

 LLC, BLUE WATER PHARMACY LLC, BENZER FL 7 LLC, BENZER FL 4 LLC, BENZER

 FL 10 LLC, BENZER FL 15 LLC, BENZER FL 8 LLC, BYRON DRUGS LLC, BIO SCRIPT

 PHARMACY LLC, EDWARDS PHARMACY OF INDIAN ROCKS LLC, BENZER FL 17 LLC,

 BENZER TX 3 LLC, BENZER IA 1 LLC, BENZER AR 1 LLC, BENZER CA 1 LLC, BENZER

 FL 40, INC. f/k/a LEMON BAY DRUGS NORTH, INC., BENZER TN 1 LLC, RX CARE 13

 LLC, RX CARE OF NC LLC, RX CARE OF LA, INC., RX CARE FOUR LLC, BETTER CARE




                                                 60
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 61 of 70 PageID 627




 PHARMACY, LLC, RX CARE 11 LLC a/k/a Rx Care Pharmacy 11, BENZER IN 1 LLC,

 SUPREME PHARMACY & MEDICAL SUPPLIES, LLC, BENZER MS 1 LLC, BENZER OH

 1 LLC, BENZER OH 2 LLC, BENZER OH 3 LLC, BENZER OH 4 LLC, BENZER OH 5 LLC,

 BENZER OH 6 LLC, BENZER OH 7 LLC, BENZER OH 8 LLC, BENZER KY 1 LLC, BENZER

 SC 1 LLC, BENZER OH 12 LLC, BENZER OH 10 LLC, BENZER OH 9 LLC, BENZER MO 2

 LLC, demand judgment against McKesson Corporation in an amount to be proven at trial, an

 award of its attorneys’ fees, and such other and further relief as the Court deems just and proper.

               COUNT II – VIOLATION OF FLORIDA’S DECEPTIVE AND
                          UNFAIR TRADE PRACTICES ACT

        28.     The Benzer Parties incorporates, adopts and re-alleges as though fully set forth

 herein, each and every allegation in Paragraphs 1 through 23, above.

        29.     This is a count for violation of the Florida Deceptive and Unfair Trade Practices

 Act, §§ 501.20, et seq., Florida Statutes (“FDUTPA”) against McKesson.

        30.     The conduct of McKesson, as set forth above, constitutes unfair and deceptive acts

 and practices which are prohibited and actionable under FDUPTA.

        31.     The conduct of McKesson is of the type that is likely to mislead consumers, acting

 reasonably under the circumstances.

        32.     McKesson willfully engaged in deceptive and unfair trade practices in that it know

 or should have known that the methods, acts and practices described herein were deceptive, unfair,

 unconscionable or prohibited by law.

        33.     Benzer Parties have suffered actual damages as the result of the acts of McKesson

 in an amount thus far not determined.

        34.     In addition to the Benzer Parties actual damages, they are entitled to recover their

 reasonable attorneys’ fees and court costs, pursuant to § 501.2105, Florida Statutes.



                                                 61
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 62 of 70 PageID 628




        WHEREFORE, BENZER PHARMACY HOLDING LLC, RX CARE 14 LLC, FENTON

 PHARMACY LLC, WELLCARE PHARMACY SERVICES, INC. a/k/a Well Care Pharma

 Services, Inc., BENZER FL 11 LLC, BENZER FL 9 LLC, BENZER FL 12 LLC, BENZER LA 1

 LLC, BENZER FL 13 LLC, BATTLECREEK PHARMACY INC., PRONTO-MED INC,

 BENZER FL 14 LLC, RX CARE OF LADY LAKE, INC., BENZER FL 39, INC. f/k/a

 BROOKSVILLE DRUGS INC., RX CARE PHARMACY INC., RX ONE PHARMACY, LLC

 f/k/a RX PLUS PHARMACY LLC, RX CARE 8 LLC, RX CARE 7 LLC, BLUE PHARMACY

 LLC f/k/a HORROCKS PHARMACY LLC, BENZER PHARMACY FL 2 LLC, RX CARE 12

 LLC, BLUE WATER PHARMACY LLC, BENZER FL 7 LLC, BENZER FL 4 LLC, BENZER

 FL 10 LLC, BENZER FL 15 LLC, BENZER FL 8 LLC, BYRON DRUGS LLC, BIO SCRIPT

 PHARMACY LLC, EDWARDS PHARMACY OF INDIAN ROCKS LLC, BENZER FL 17 LLC,

 BENZER TX 3 LLC, BENZER IA 1 LLC, BENZER AR 1 LLC, BENZER CA 1 LLC, BENZER

 FL 40, INC. f/k/a LEMON BAY DRUGS NORTH, INC., BENZER TN 1 LLC, RX CARE 13

 LLC, RX CARE OF NC LLC, RX CARE OF LA, INC., RX CARE FOUR LLC, BETTER CARE

 PHARMACY, LLC, RX CARE 11 LLC a/k/a Rx Care Pharmacy 11, BENZER IN 1 LLC,

 SUPREME PHARMACY & MEDICAL SUPPLIES, LLC, BENZER MS 1 LLC, BENZER OH

 1 LLC, BENZER OH 2 LLC, BENZER OH 3 LLC, BENZER OH 4 LLC, BENZER OH 5 LLC,

 BENZER OH 6 LLC, BENZER OH 7 LLC, BENZER OH 8 LLC, BENZER KY 1 LLC, BENZER

 SC 1 LLC, BENZER OH 12 LLC, BENZER OH 10 LLC, BENZER OH 9 LLC, BENZER MO 2

 LLC, demand judgment against McKesson Corporation in an amount to be proven at trial, an

 award of its attorneys’ fees, and such other and further relief as the Court deems just and proper.

  COUNT III – BREACH OF IMPLIED DUTY OF GOOD FAITH AND FAIR DEALING




                                                 62
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 63 of 70 PageID 629




            35.   The Benzer Parties incorporates, adopts and re-alleges as though fully set forth

 herein, each and every allegation in Paragraphs 1 through 23, above.

            36.   The Supply Agreement is a valid contract between McKesson and the Benzer

 Parties.

            37.   The Benzer Parties have performed all of their obligations under the Supply

 Agreement and all conditions required for McKesson’s performance have occurred.

            38.   McKesson’s actions unfairly interfered with the Benzer Parties’ receipt of the

 Supply Agreement’s benefits. McKesson’s conduct did not comport with the Benzer Parties’

 reasonable contractual expectations under Section 9 of the Supply Agreement.

            39.   McKesson’s conduct breached the implied duty of good faith and fair dealing and

 the Benzer Parties were damaged as a result of that breach.

            WHEREFORE, BENZER PHARMACY HOLDING LLC, RX CARE 14 LLC, FENTON

 PHARMACY LLC, WELLCARE PHARMACY SERVICES, INC. a/k/a Well Care Pharma

 Services, Inc., BENZER FL 11 LLC, BENZER FL 9 LLC, BENZER FL 12 LLC, BENZER LA 1

 LLC, BENZER FL 13 LLC, BATTLECREEK PHARMACY INC., PRONTO-MED INC,

 BENZER FL 14 LLC, RX CARE OF LADY LAKE, INC., BENZER FL 39, INC. f/k/a

 BROOKSVILLE DRUGS INC., RX CARE PHARMACY INC., RX ONE PHARMACY, LLC

 f/k/a RX PLUS PHARMACY LLC, RX CARE 8 LLC, RX CARE 7 LLC, BLUE PHARMACY

 LLC f/k/a HORROCKS PHARMACY LLC, BENZER PHARMACY FL 2 LLC, RX CARE 12

 LLC, BLUE WATER PHARMACY LLC, BENZER FL 7 LLC, BENZER FL 4 LLC, BENZER

 FL 10 LLC, BENZER FL 15 LLC, BENZER FL 8 LLC, BYRON DRUGS LLC, BIO SCRIPT

 PHARMACY LLC, EDWARDS PHARMACY OF INDIAN ROCKS LLC, BENZER FL 17 LLC,

 BENZER TX 3 LLC, BENZER IA 1 LLC, BENZER AR 1 LLC, BENZER CA 1 LLC, BENZER




                                                 63
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 64 of 70 PageID 630




 FL 40, INC. f/k/a LEMON BAY DRUGS NORTH, INC., BENZER TN 1 LLC, RX CARE 13

 LLC, RX CARE OF NC LLC, RX CARE OF LA, INC., RX CARE FOUR LLC, BETTER CARE

 PHARMACY, LLC, RX CARE 11 LLC a/k/a Rx Care Pharmacy 11, BENZER IN 1 LLC,

 SUPREME PHARMACY & MEDICAL SUPPLIES, LLC, BENZER MS 1 LLC, BENZER OH

 1 LLC, BENZER OH 2 LLC, BENZER OH 3 LLC, BENZER OH 4 LLC, BENZER OH 5 LLC,

 BENZER OH 6 LLC, BENZER OH 7 LLC, BENZER OH 8 LLC, BENZER KY 1 LLC, BENZER

 SC 1 LLC, BENZER OH 12 LLC, BENZER OH 10 LLC, BENZER OH 9 LLC, BENZER MO 2

 LLC, demand judgment against McKesson Corporation in an amount to be proven at trial, and

 such other and further relief as the Court deems just and proper.

                                  COUNT IV - ACCOUNTING

        40.     The Benzer Parties incorporates, adopts and re-alleges as though fully set forth

 herein, each and every allegation in Paragraphs 1 through 23, above.

        41.     McKesson and the Benzer Parties were engaged in complex transactions, involving

 numerous entities, voluminous amounts of orders and significant sums of money. McKesson now

 claims that significant amounts of money are owed to it, which the Benzer Parties dispute.

        42.     Any remedy at law would be inadequate.

        WHEREFORE, BENZER PHARMACY HOLDING LLC, RX CARE 14 LLC, FENTON

 PHARMACY LLC, WELLCARE PHARMACY SERVICES, INC. a/k/a Well Care Pharma

 Services, Inc., BENZER FL 11 LLC, BENZER FL 9 LLC, BENZER FL 12 LLC, BENZER LA 1

 LLC, BENZER FL 13 LLC, BATTLECREEK PHARMACY INC., PRONTO-MED INC,

 BENZER FL 14 LLC, RX CARE OF LADY LAKE, INC., BENZER FL 39, INC. f/k/a

 BROOKSVILLE DRUGS INC., RX CARE PHARMACY INC., RX ONE PHARMACY, LLC

 f/k/a RX PLUS PHARMACY LLC, RX CARE 8 LLC, RX CARE 7 LLC, BLUE PHARMACY




                                                 64
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 65 of 70 PageID 631




 LLC f/k/a HORROCKS PHARMACY LLC, BENZER PHARMACY FL 2 LLC, RX CARE 12

 LLC, BLUE WATER PHARMACY LLC, BENZER FL 7 LLC, BENZER FL 4 LLC, BENZER

 FL 10 LLC, BENZER FL 15 LLC, BENZER FL 8 LLC, BYRON DRUGS LLC, BIO SCRIPT

 PHARMACY LLC, EDWARDS PHARMACY OF INDIAN ROCKS LLC, BENZER FL 17 LLC,

 BENZER TX 3 LLC, BENZER IA 1 LLC, BENZER AR 1 LLC, BENZER CA 1 LLC, BENZER

 FL 40, INC. f/k/a LEMON BAY DRUGS NORTH, INC., BENZER TN 1 LLC, RX CARE 13

 LLC, RX CARE OF NC LLC, RX CARE OF LA, INC., RX CARE FOUR LLC, BETTER CARE

 PHARMACY, LLC, RX CARE 11 LLC a/k/a Rx Care Pharmacy 11, BENZER IN 1 LLC,

 SUPREME PHARMACY & MEDICAL SUPPLIES, LLC, BENZER MS 1 LLC, BENZER OH

 1 LLC, BENZER OH 2 LLC, BENZER OH 3 LLC, BENZER OH 4 LLC, BENZER OH 5 LLC,

 BENZER OH 6 LLC, BENZER OH 7 LLC, BENZER OH 8 LLC, BENZER KY 1 LLC, BENZER

 SC 1 LLC, BENZER OH 12 LLC, BENZER OH 10 LLC, BENZER OH 9 LLC, BENZER MO 2

 LLC, demand that McKesson Corporation be ordered to provide an accounting of all of its

 transactions with Defendants, and for such other and further relief as the Court deems just and

 proper.

                          COUNT V – DECLARATORY JUDGMENT

           43.   The Benzer Parties incorporates, adopts and re-alleges as though fully set forth

 herein, each and every allegation in Paragraphs 1 through 23, above.

           44.   As set forth herein, McKesson believes that it can unilaterally change the terms of

 the Supply Agreement. The Benzer Parties dispute that and dispute that there was any default

 under the Supply Agreement by them such that McKesson could properly charge it the significant

 amount of late fees it did.




                                                 65
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 66 of 70 PageID 632




        45.     There is a bona fide, actual, present practical need for a declaration regarding the

 parties’ rights under the Supply Agreement. There is a present controversy as to the parties’ rights

 and obligations under the Supply Agreement.

        46.     The Benzer Parties’ rights are dependent upon the facts and the law applicable to

 the facts of the parties contractual relationship. McKesson has an antagonistic interest to the

 Benzer Parties, both in fact and law.

        WHEREFORE, BENZER PHARMACY HOLDING LLC, RX CARE 14 LLC, FENTON

 PHARMACY LLC, WELLCARE PHARMACY SERVICES, INC. a/k/a Well Care Pharma

 Services, Inc., BENZER FL 11 LLC, BENZER FL 9 LLC, BENZER FL 12 LLC, BENZER LA 1

 LLC, BENZER FL 13 LLC, BATTLECREEK PHARMACY INC., PRONTO-MED INC,

 BENZER FL 14 LLC, RX CARE OF LADY LAKE, INC., BENZER FL 39, INC. f/k/a

 BROOKSVILLE DRUGS INC., RX CARE PHARMACY INC., RX ONE PHARMACY, LLC

 f/k/a RX PLUS PHARMACY LLC, RX CARE 8 LLC, RX CARE 7 LLC, BLUE PHARMACY

 LLC f/k/a HORROCKS PHARMACY LLC, BENZER PHARMACY FL 2 LLC, RX CARE 12

 LLC, BLUE WATER PHARMACY LLC, BENZER FL 7 LLC, BENZER FL 4 LLC, BENZER

 FL 10 LLC, BENZER FL 15 LLC, BENZER FL 8 LLC, BYRON DRUGS LLC, BIO SCRIPT

 PHARMACY LLC, EDWARDS PHARMACY OF INDIAN ROCKS LLC, BENZER FL 17 LLC,

 BENZER TX 3 LLC, BENZER IA 1 LLC, BENZER AR 1 LLC, BENZER CA 1 LLC, BENZER

 FL 40, INC. f/k/a LEMON BAY DRUGS NORTH, INC., BENZER TN 1 LLC, RX CARE 13

 LLC, RX CARE OF NC LLC, RX CARE OF LA, INC., RX CARE FOUR LLC, BETTER CARE

 PHARMACY, LLC, RX CARE 11 LLC a/k/a Rx Care Pharmacy 11, BENZER IN 1 LLC,

 SUPREME PHARMACY & MEDICAL SUPPLIES, LLC, BENZER MS 1 LLC, BENZER OH

 1 LLC, BENZER OH 2 LLC, BENZER OH 3 LLC, BENZER OH 4 LLC, BENZER OH 5 LLC,




                                                 66
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 67 of 70 PageID 633




 BENZER OH 6 LLC, BENZER OH 7 LLC, BENZER OH 8 LLC, BENZER KY 1 LLC, BENZER

 SC 1 LLC, BENZER OH 12 LLC, BENZER OH 10 LLC, BENZER OH 9 LLC, BENZER MO 2

 LLC, requests a declaratory judgment that it did not default under the Supply Agreement and that

 McKesson had no right to change the payment terms thereunder or charge late fees, and for such

 other and further relief as the Court deems just and proper.

     COUNT VI – TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIP

        47.     The Benzer Parties incorporates, adopts and re-alleges as though fully set forth

 herein, each and every allegation in Paragraphs 1 through 23, above.

        48.      The Benzer Parties had business relationships with its customers that afforded it

 rights. McKesson had knowledge of these relationships. McKesson intentionally and unjustifiably

 interference with the Benzer Parties’ relationships by limiting the purchases that could be made by

 the Benzer Parties and, by extension, the Benzer Parties’ ability to service their customers.

        49.     The Benzer Parties were damaged by McKesson’s conduct.

        WHEREFORE, BENZER PHARMACY HOLDING LLC, RX CARE 14 LLC, FENTON

 PHARMACY LLC, WELLCARE PHARMACY SERVICES, INC. a/k/a Well Care Pharma

 Services, Inc., BENZER FL 11 LLC, BENZER FL 9 LLC, BENZER FL 12 LLC, BENZER LA 1

 LLC, BENZER FL 13 LLC, BATTLECREEK PHARMACY INC., PRONTO-MED INC,

 BENZER FL 14 LLC, RX CARE OF LADY LAKE, INC., BENZER FL 39, INC. f/k/a

 BROOKSVILLE DRUGS INC., RX CARE PHARMACY INC., RX ONE PHARMACY, LLC

 f/k/a RX PLUS PHARMACY LLC, RX CARE 8 LLC, RX CARE 7 LLC, BLUE PHARMACY

 LLC f/k/a HORROCKS PHARMACY LLC, BENZER PHARMACY FL 2 LLC, RX CARE 12

 LLC, BLUE WATER PHARMACY LLC, BENZER FL 7 LLC, BENZER FL 4 LLC, BENZER

 FL 10 LLC, BENZER FL 15 LLC, BENZER FL 8 LLC, BYRON DRUGS LLC, BIO SCRIPT




                                                 67
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 68 of 70 PageID 634




 PHARMACY LLC, EDWARDS PHARMACY OF INDIAN ROCKS LLC, BENZER FL 17 LLC,

 BENZER TX 3 LLC, BENZER IA 1 LLC, BENZER AR 1 LLC, BENZER CA 1 LLC, BENZER

 FL 40, INC. f/k/a LEMON BAY DRUGS NORTH, INC., BENZER TN 1 LLC, RX CARE 13

 LLC, RX CARE OF NC LLC, RX CARE OF LA, INC., RX CARE FOUR LLC, BETTER CARE

 PHARMACY, LLC, RX CARE 11 LLC a/k/a Rx Care Pharmacy 11, BENZER IN 1 LLC,

 SUPREME PHARMACY & MEDICAL SUPPLIES, LLC, BENZER MS 1 LLC, BENZER OH

 1 LLC, BENZER OH 2 LLC, BENZER OH 3 LLC, BENZER OH 4 LLC, BENZER OH 5 LLC,

 BENZER OH 6 LLC, BENZER OH 7 LLC, BENZER OH 8 LLC, BENZER KY 1 LLC, BENZER

 SC 1 LLC, BENZER OH 12 LLC, BENZER OH 10 LLC, BENZER OH 9 LLC, BENZER MO 2

 LLC, demand judgment against McKesson Corporation in an amount to be proven at trial, and

 such other and further relief as the Court deems just and proper.

     COUNT VII – TORTIOUS INTERFERENCE WITH BUSINESS EXPECTANCY

        50.     The Benzer Parties incorporates, adopts and re-alleges as though fully set forth

 herein, each and every allegation in Paragraphs 1 through 23, above.

        51.      As set forth herein, the Benzer Parties had business relationships with potential

 lenders, suppliers and acquirors. McKesson had knowledge of these business relationships and

 intentionally and unjustifiably interfered with these relationships.

        52.     As a result of McKesson’s conduct, the Benzer Parties have been damaged.

        WHEREFORE, BENZER PHARMACY HOLDING LLC, RX CARE 14 LLC, FENTON

 PHARMACY LLC, WELLCARE PHARMACY SERVICES, INC. a/k/a Well Care Pharma

 Services, Inc., BENZER FL 11 LLC, BENZER FL 9 LLC, BENZER FL 12 LLC, BENZER LA 1

 LLC, BENZER FL 13 LLC, BATTLECREEK PHARMACY INC., PRONTO-MED INC,

 BENZER FL 14 LLC, RX CARE OF LADY LAKE, INC., BENZER FL 39, INC. f/k/a




                                                  68
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 69 of 70 PageID 635




 BROOKSVILLE DRUGS INC., RX CARE PHARMACY INC., RX ONE PHARMACY, LLC

 f/k/a RX PLUS PHARMACY LLC, RX CARE 8 LLC, RX CARE 7 LLC, BLUE PHARMACY

 LLC f/k/a HORROCKS PHARMACY LLC, BENZER PHARMACY FL 2 LLC, RX CARE 12

 LLC, BLUE WATER PHARMACY LLC, BENZER FL 7 LLC, BENZER FL 4 LLC, BENZER

 FL 10 LLC, BENZER FL 15 LLC, BENZER FL 8 LLC, BYRON DRUGS LLC, BIO SCRIPT

 PHARMACY LLC, EDWARDS PHARMACY OF INDIAN ROCKS LLC, BENZER FL 17 LLC,

 BENZER TX 3 LLC, BENZER IA 1 LLC, BENZER AR 1 LLC, BENZER CA 1 LLC, BENZER

 FL 40, INC. f/k/a LEMON BAY DRUGS NORTH, INC., BENZER TN 1 LLC, RX CARE 13

 LLC, RX CARE OF NC LLC, RX CARE OF LA, INC., RX CARE FOUR LLC, BETTER CARE

 PHARMACY, LLC, RX CARE 11 LLC a/k/a Rx Care Pharmacy 11, BENZER IN 1 LLC,

 SUPREME PHARMACY & MEDICAL SUPPLIES, LLC, BENZER MS 1 LLC, BENZER OH

 1 LLC, BENZER OH 2 LLC, BENZER OH 3 LLC, BENZER OH 4 LLC, BENZER OH 5 LLC,

 BENZER OH 6 LLC, BENZER OH 7 LLC, BENZER OH 8 LLC, BENZER KY 1 LLC, BENZER

 SC 1 LLC, BENZER OH 12 LLC, BENZER OH 10 LLC, BENZER OH 9 LLC, BENZER MO 2

 LLC, demand judgment against McKesson Corporation in an amount to be proven at trial, and

 such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Defendants demand a jury for all issues so triable.

        Respectfully submitted this 9th day of September, 2020.

                                                     /s/ Jeffrey W. Gibson
                                              Jeffrey W. Gibson, Esq.
                                              Florida Bar Number: 568074
                                              Thomas R. Farrior, Esq.
                                              Florida Bar Number: 111965
                                              Primary email:         jg@macfar.com
                                              trf@macfar.com
                                              Secondary email:       ala@macfar.com



                                                 69
Case 8:20-cv-01720-CEH-CPT Document 70 Filed 09/09/20 Page 70 of 70 PageID 636




                                             gmt@macfar.com
                                             MACFARLANE FERGUSON & MCMULLEN
                                             201 N. Franklin Street, Suite 2000
                                             Tampa, Florida 33602
                                             Telephone:     813-273-4200
                                             Fax:           813-273-4396
                                             Attorney for Defendants


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by

 electronically with the Clerk of Court by using the CM/ECF system and by email to Kathleen S.

 McLeroy,      Esq.,    Caycee      D.     Hampton,      Esq.,     kmcleroy@carltonfields.com,

 champton@carltonfields.com, nkapadia@carltonfields.com, Carlton Fields, P.A., P.O. Box 3239,

 Tampa, FL 33601, Attorney for Plaintiff this 9th day of September, 2020.

                                                    /s/ Jeffrey W. Gibson
                                                    Jeffrey W. Gibson, Esq.




                                               70
